Rosenberry, C. J.
{dissenting). I find myself unable to concur in the decision in this case, and shall briefly state my reasons therefor. I agree with the court that the adoption proceedings referred to in the opinion of the court were ineffective, and that John never became the adoptive son and legal heir of the deceased. As I read the will, it is perfectly clear in every respect and therefore not subject to construction. No ambiguity appears upon the face of the will. However, when the court proceeds to distribute the property in accordance with the terms of the will, it is discovered that the deceased had no legal heir other than his wife. When clause 2, which gave to her that part of his estate to which she is entitled under and by virtue of the laws of the state of Wisconsin, is satisfied, no part of the estate of the deceased remains to be distributed to the adoptive son, John. ’
*67The defect in this will arises, not from any ambiguity or a lack of clearness in the language of the will, but because of a mistaken belief on the part of the testator that he had a legally adopted son. As I view the matter, it being apparent that he intended this adoptive son to have some part of his estate, the court by some process of construction proceeds to reform the will, not to interpret it. It needs no interpretation. When the will as “construed” is applied to the estate of the deceased, the effect is exactly the same as if the court had reformed the second paragraph of the will to read:
“I give, devise and bequeath to my wife, Katherine Bresne-han, all that part of my estate to which she is entitled under and by virtue of the laws of the state of Wisconsin, the same as though no will had been by me made and I had a legal heir surviving
To my mind this is clear reformation and not construction. The will is reformed to do what the court thinks the testator would have done if he had in fact known that John was not his legally adopted son. This the court may not properly do. Sherwood v. Sherwood, 45 Wis. 357.
In O’Hearn v. O’Hearn, 114 Wis. 428, 90 N. W. 450, the court said:
“The dominating rule in construing wills is that the intention of the testator is to be ascertained from the words used, in the light of the surrounding circumstances, and that intention given effect. . . . The court cannot reform the will by changing its language or add provisions not written therein. It can only construe the instrument as written.” See 1 Page, Wills, p. 291, § 172, and cases cited.
What the testator in this case was mistaken about was not the effect of the language used in his will, but about the validity of the adoption proceeding. No one knows what the testator would have done if he had known the true state of facts. In the light of the facts as they actually existed, the court by construction makes the will read as it thinks the *68testator would have drawn it if he knew the true facts. In my opinion this amounts to a clear reformation. Because this is not within the power of the court, I am of the view that the judgment should be affirmed. Whether the mistake is such as to invalidate the will is a matter that need not be determined, as under the facts of this case it is a matter of no consequence whether the judgment be affirmed or the will be held invalid.
The following memorandum was filed March 31, 1936:
By the Court. — The mandate is amended to read as follows : “Judgment reversed. The cause is remanded to the county court with directions to enter judgment in accordance with this opinion, the costs of both parties on appeal to be paid out of the estate.”
Respondent’s motion for a rehearing is denied without costs.